DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4-6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zakaria (US 2019/0075424) in view of An (US 2014/0128107; Cited in PTO-892 Part of Paper No. 20210915).
	Regarding claims 1 and 11, Zakaria discloses a measurement device and a method, the measurement device comprising:
	a reception strength measurement unit implemented by a CPU of the measurement device and configured to measure reception strengths of first radio signals transmitted from a first transmission device (paragraphs [0072], [0077]; e.g., measures signal strength between the wireless device 703 and the IoT lock device 702) and second radio signals transmitted from a second transmission device (paragraphs [0072], [0077]; e.g., measures signal strength between the wireless device 703 and one or more IoT devices/hubs 710),
	a recording unit implemented by the CPU and configured to sequentially record the reception strengths of the first radio signals and the reception strengths of the second radio signals in association with the first transmission device and the second transmission device respectively (paragraphs [0078], [0080]; e.g.,  If the current RSSI values are within a specified range of the values specified in the database for RSSI2 (e.g., for IoT hub/device 710) and RSSI3 (e.g. for IoT hub/device 711)).
	Zakaria fails to specifically discloses the first transmission device and the second transmission device are mounted on a management target. However, Zakaria discloses the first transmission device (IoT Hub 710) and the second transmission device (i.e., IoT Hub 411) are installed at user premises 181 or user’s home (paragraph [0033], [0036]).  It is noted that theses IoT Hubs installed in the same premises is equivalent to theses IoT Hubs mounted on the management target as claimed.
	Zakaria fails to specifically disclose wherein a frequency of the first radio signals is different from a frequency of the second radio signals.
	However, An discloses a frequency of the first radio signals is different from a frequency of the second radio signals (paragraphs [0035], [0055] see each RF signal from each wireless charging device 103 includes a unique identifier refers a particular frequency); accordingly, “a frequency of the first radio signals is different from a frequency of the second radio signals” as claimed.
Therefore, taking the teachings of Zakaria in combination of An as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have a different frequency of the first radio signals is and the second radio signals in order to perform a control operation so as to output the estimated location using a pre-designated location notification scheme (An: paragraph [0011]).
Regarding claim 4, Zakaria in combination with An discloses the measurement device according to claim 1, wherein the recording unit records, for the first transmission device and the second transmission device, statistics of the reception strengths based on the first radio signals transmitted from the first transmission device and the second radio signals transmitted from the second transmission device in a plurality of number of times (Zakaria: paragraphs [0077]-[0078]) and (An: paragraphs [0056], [0061]).
Regarding claim 5, Zakaria in combination with An discloses the measurement device according to claim 1, further comprising a range finder configured to measure distance to the first transmission device and the second transmission device (Zakaria: paragraph [0072]), wherein the recording unit further records the distances to the first transmission device and the second transmission device in association with the reception strengths for the first transmission device and the second transmission device respectively (Zakaria: paragraph [0080]) and (An: paragraphs [0036]-[0037], [0057]).
Regarding claim 6, Zakaria in combination with An discloses the measurement device according to claim 1, further comprising a direction measurement unit implemented by the CPU and configured to measure direction of the first transmission device and the second transmission device (Zakaria: paragraphs [0050], [0071]), wherein the recording unit further records the directions of the first transmission device and the second transmission device in association with the reception strengths for the first transmission device and the second transmission device respectively  (Zakaria: paragraphs [0071], [0080]).
Regarding claim 9, Zakaria in combination with An discloses the measurement device according to claim 1, further comprising a clock unit implemented by the CPU and configured to count time (Zakaria: paragraphs [0066], [0068]), wherein the recording unit further records times at which the reception strengths have been measured in association with the reception strengths for the first transmission device and the second transmission device (Zakaria: paragraphs [0071], [0080]).
Regarding claim 10, Zakaria in combination with An discloses the measurement device according to claim 1, further comprising a display unit configured to display information recorded by the recording unit (Zakaria: paragraphs [0100], [0127]).
Regarding claim 13, Zakaria in combination with An discloses the measurement device according to claim 1, comprising a plurality of antennas which perform communication with the first transmission device and the second transmission device, respectively (Zakaria: paragraphs [0038], [0046]).
Claim 12 is drawn to a non-transitory computer-readable recording medium storing a program causing a computer of a measurement device to perform processes of claim 11.  Therefore, the same rationale applied to claim 11 applies. In addition, Zakaria in combination with An inherently discloses a computer program product, i.e., given that Zakaria/An discloses a process (An: paragraph [0121]), the process would be implemented by a processor that requires a computer program product, e.g., a RAM, to function.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zakaria in combination with An, in view of Chawla et al. (US 2016/0146934; Cited in PTO-892 Part of Paper No. 20210505).
	Regarding claim 7, Zakaria in combination with An discloses the measurement device according to claim 1, fails to specifically disclose a temperature measurement unit configured to measure a surrounding temperature, wherein the recording unit further records the surrounding temperature in association with the reception strengths for the first transmission device and the second transmission device.
	However, Chawla discloses a temperature measurement unit configured to measure a surrounding temperature, wherein the recording unit further records the surrounding temperature in association with the reception strengths for the first transmission device and the second transmission device (Chawla: paragraph [0075]; e.g., measure different ambient conditions such as temperature, pressure, and humidity).
	Therefore, taking the teachings of Zakaria in combination of An and Chawla as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to measure a surrounding temperature, wherein the recording unit further records the surrounding temperature in association with the reception strengths for the first transmission device and the second transmission device for advantages of real-time object localization (Chawla: paragraph [0007]).
	Regarding claim 8, Zakaria in combination with An discloses the measurement device according to claim 1, fails to specifically disclose a humidity measurement unit configured to measure a surrounding humidity, wherein the recording unit further records the surrounding humidity in association with the reception strengths for the first transmission device and the second transmission device.  
	However, Chawla discloses a humidity measurement unit configured to measure a surrounding humidity, wherein the recording unit further records the surrounding humidity in association with the reception strengths for the first transmission device and the second transmission device (Chawla: paragraph [0075]; e.g., measure different ambient conditions such as temperature, pressure, and humidity).
	Therefore, taking the teachings of Zakaria in combination of An and Chawla as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to measure a surrounding humidity, wherein the recording unit further records the surrounding humidity in association with the reception strengths for the first transmission device and the second transmission device for advantages of real-time object localization (Chawla: paragraph [0007]).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 3, the prior arts of records fail to teach, or render obvious, alone or in combination, a method to determine a position of a mobile device in a positioning system comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 3, 13, and independent claim 1 that claim 3 depends on. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648